IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,912-01


                   EX PARTE MARCOS HIGINIO MORALES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-1672-16-I(1) IN THE 398TH DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to four years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance by failing to

investigate jail records to establish that Applicant was incarcerated at the time of the offense, and

therefore could not have committed this crime.

        The trial court has determined that trial counsel’s performance was deficient in that counsel
                                                                                                     2

failed to investigate the jail records and that such deficient performance prejudiced Applicant. Relief

is granted. The judgment in Cause No. CR-1672-16-I(1) in the 398th District Court of Hidalgo

County is set aside, and Applicant is remanded to the custody of the Sheriff of Hidalgo County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 19, 2018
Do not publish